        Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

MARCIA W. DAVILLA et al.,             )
                                      )
                  Plaintiffs,         )
                                      )
v.                                    )         Case No. CIV-15-01262-G
                                      )
ENABLE MIDSTREAM PARTNERS, LP         )
et al.,                               )
                                      )
                  Defendants.         )

________________________________________________________________________

                  DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                 MOTION FOR PARTIAL SUMMARY JUDGMENT

________________________________________________________________________




                                   John. A. Kenney, OBA #4976
                                   Michael D. McClintock, OBA #18105
                                   Michael K. Avery, OBA #22476
                                   MCAFEE & TAFT A PROFESSIONAL CORPORATION
                                   Two Leadership Square, Tenth Floor
                                   211 North Robinson
                                   Oklahoma City, OK 73102
                                   Telephone: 405/235-9621
                                   Fax: 405/270-7212
                                   john.kenney@mcafeetaft.com
                                   michael.mcclintock@mcafeetaft.com
                                   michael.avery@mcafeetaft.com


April 15, 2019
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 2 of 27




                             TABLE OF CONTENTS

INTRODUCTION……………………………………………………………………………………………….1

RESPONSE TO STATEMENT OF UNDISPUTED MATERIAL FACTS……………………...3

ARGUMENT & AUTHORITIES…………………………………………………………………………...9

    I.       ANY TRESPASS ISSUES FOR THE PERIOD BETWEEN NOVEMBER 19, 2000 AND
             SEPTEMBER 13, 2006 HAVE BEEN RESOLVED AND PLAINTIFFS’ SUMMARY
             JUDGMENT REQUEST TO BE ENTITLED TO TRESPASS REMEDIES FOR THIS
             PERIOD SHOULD BE DENIED……………………………………………………………..11

    II.      BECAUSE ANY TRESPASS WAS TOLLED WHILE ENOGEX HAD A RENEWAL
             APPLICATION ON FILE AND/OR WAS OTHERWISE NEGOTIATING FOR A
             RENEWAL, PLAINTIFFS ARE ENTITLED ONLY TO FAIR MARKET RENTAL VALUE
             DURING THESE PERIODS AND PLAINTIFFS’ SUMMARY JUDGMENT REQUEST
             FOR FURTHER RELIEF FOR THESE PERIODS SHOULD BE DENIED………………12

CONCLUSION………………………………………………………………………………………………….22




                                       i
        Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 3 of 27




                          TABLE OF AUTHORITIES

Statutes

25 U.S.C. §§ 328…………………………………………………………………………..13

Cases

Brown v. Plata,
       131 S. Ct. 1910 (2011)……………………………………………………………...18

Enable v. A 25 Foot Wide Easement,
       Case No. Civ-15-1250-HE (W.D. Okla.)………………………………………..21-22

Hammond v. Cty. Of Madera,
     859 F.2d 797 (9th Cir. 1988)……………………………………………...................18

Holland v. Florida,
       130 S. Ct. 2548 (2010)……………………………………………………………...18

Nat’l Sec. Sys., Inc. v. Iola,
        700 F.3d 65 (3d Cir. 2012)…………………………………………………….........18

Poafbybitty v. Skelly Oil Co.,
        390 U.S. 365 (1968)………………………………………………………………..14

Pub. Serv. Co. of N.M. v. Barboan,
       857 F.3d 1101 (10th Cir. 2017)…………………………………………………….22

SEC v. Maxxon, Inc.,
       465 F.3d 1174 (10th Cir. 2006)…………………………………………………….17

Valley Asphalt, Inc. v. Stimpel Wiebelhaus Assocs.,
       3 F. App’x 838 (10th Cir. 2001)……………………………………………………11

Other Authorities

25 C.F.R. § 169.201……………………………………………………………………......13

25 C.F.R. § 169.410…………………………………………………….1-2, 10-11, 15-16, 19

25 C.F.R. § 169.413……………………………………………………………………14-15

1 Dan B. Dobbs, Law Of Remedies (2d ed. 1993)………………………………………...18

                                     ii
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 4 of 27




       For their Response to the Motion for Partial Summary Judgment filed by Plaintiffs

Marcia W. Davilla, et al. (“Plaintiffs”) [Dkt. No. 135], Defendants Enable Midstream

Partners LP, Enable GP LLC, and Enable Oklahoma Intrastate Transmission LLC

(collectively, “Enable”) state as follows

                                       INTRODUCTION

       Plaintiffs’ Motion asks the Court to “find that Enable’s trespass commenced on

November 19, 2000 and that Plaintiffs are entitled to recover at trial for the entire trespass

period beginning on that date.” See [Dkt. No. 135] at 21. Plaintiffs’ argument is incorrect and

invites the Court to avoid viewing the facts of this case through the lens of applicable federal

regulations promulgated by the Bureau of Indian Affairs (the “BIA”), the logistical realities

that lead to the enactment of these regulations, and the principles of equity which undergird

them. Plaintiffs’ request for relief should, therefore, be denied.

       The undisputed facts show that as soon as it learned of the expiration of the original

right-of-way easement, Enable began the process of seeking renewal and continued in its

effort for years. Because BIA right-of-way easements are granted for 20-year terms, but are

often used to lay utility or quasi-utility infrastructure intended to be utilized over a much

longer period of time (in this case a natural gas pipeline), they must be renewed frequently.

The BIA, however, often takes years to process renewal applications. Consequently, Enable’s

status as a holdover tenant participating in the process of trying to obtain a renewed right-of-

way easement over a Native American allotment was not unique.

       The BIA has enacted regulations that acknowledge this reality and dictate what is to

occur in these circumstances. These regulations – most notably 25 C.F.R. § 169.410 –



                                                1
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 5 of 27




indicate that so long as a holdover tenant is engaged in the renewal process and the

landowners have not demanded it vacate the property, the tenant will not be forced to leave

and will, for the holdover period, be charged the fair-market value of a right-of-way

easement. This is consistent with the principles of equity and what should happen here.

        Plaintiffs have, since the outset of this lawsuit, argued for more; saying that because

it did not immediately vacate the Property upon the expiration of the original right-of-way

easement granted to Producer’s, Enable should, in equity, be disgorged of any economic

benefit it received from its use of the Property after that date. This “all or nothing” remedial

approach was rejected by the Tenth Circuit, which concluded that even though “the

easement’s expiration created a duty to remove the pipeline,” Plaintiffs are not automatically

entitled to an equitable injunction requiring the pipeline be removed because “the sheer right

to exclude simply cannot begin and end the equitable analysis.” See [Dkt. No. 136-37] at 18,

29-30. The same analysis applies in connection with Plaintiffs’ request for an award of

equitable disgorgement related to Enable’s use of the Property during the time in which

sought a renewed easement.

        Enable may have had a legal duty to remove its pipeline from the Property upon the

expiration of the initial easement. But so long as Enable was engaged in the renewal process

and Plaintiffs had not demanded the pipeline be removed, logistical realities, applicable BIA

regulations, and the principles of equity upon which they are based dictated that Enable

should have been allowed to leave its pipe on the Property and later been charged the fair-

market rental value for the holdover term. For the reasons set forth below, Plaintiffs’ request

for further relief during this trespass period should be rejected.



                                                2
            Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 6 of 27




            RESPONSE TO STATEMENT OF UNDISPUTED MATERIAL FACTS

       1.       Admitted.

       2.       Admitted.

       3.       Admitted.

       4.       Admitted.

       5.       Enable admits that an easement was granted to Producer’s in 1980 and that

Enable Oklahoma Intrastate Transmission LLC (“EOIT”) is a successor-in-interest to

Producer’s. Enable denies that either Enable Midstream Partners, LP or Enable GP, LLC are

successors-in-interest to Producer’s.

       6.       Enable admits that in 1999 EOIT’s predecessor-in-interest, Enogex Inc.

(which later became Enogex LLC and then EOIT) acquired the stock of Producer’s.1

       7.       Enable admits the easement granted in 1980 expired on November 19, 2000,

but again notes the easement was owned only by EOIT (Enogex Inc. at the time) and not

Enable Midstream Partners, LP or Enable GP, LLC.

       8.       Enable admits that Enogex Inc. submitted a right-of-way renewal application

to the BIA in June 2002. There is not evidence which shows a majority of the beneficial

landowners accepted this offer, and Ms. Davilla (who owns less than 50% of the beneficial

ownership of the Property), returned a consent form in which she rejected the offer. See

[Dkt. No. 136-16]. Enable, however, disputes that this offer “was rejected by a majority of




       1
         EOIT is a limited subsidiary of Enable Midstream Partners, LP, a publicly traded
limited liability partnership. Enable GP LLC is the general partner of this limited
partnership.

                                              3
            Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 7 of 27




the landowners.” There has been no evidence adduced to support Plaintiffs’ contention that

Enogex’s offer “was rejected by a majority of the landowners.”

       9.       Admitted.

       10.      Admitted.

       11.      Enable admits that Enogex paid and Plaintiffs (or their predecessors) received

the trespass assessment levied by the BIA. Enable, however, disputes that Enogex

“acknowledged that it was trespassing” at the time this payment was made. Plaintiffs cite

Director Deerinwater’s letter in support of this contention, but nothing in the letter states

that Enogex ever made such an acknowledgement. The letter, instead, merely states that an

assessment was levied, paid by Enogex, and accepted by the beneficial owners of the

Property. See [Dkt. 136-24] at (Davilla0071-73).

       12.      Enable admits that based on an independent appraisal that was approved by

the BIA’s Office of Special Trustee, in 2002 Enogex made an offer of $40 per rod to renew

the easement. Following this submission, Enogex sought the consent of a majority of the

beneficial landowners to the $40 per rod offer. See [Dkt. No. 136] at 7-8 (UMF Nos. 23-29).

When this consent was not received, the BIA cancelled Enogex’s application and levied the

trespass assessment in 2006. See id. at 11 (UMF Nos. 42-43).

       Enable admits that after its 2002 application was cancelled by the BIA, it did not

increase its $40 per rod offer to the beneficial owners of the Property. Plaintiffs intimate that

this decision not to offer more money constitutes “bad faith” on the part of Enogex. But

this contention is not borne out by the facts.




                                                 4
          Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 8 of 27




       After Enogex’s 2002 application was cancelled, there “was kind of a mediation, if you

will, to try to find resolution to the differences” between the parties. See id. at 12 (UMF No.

46). Enogex’s offer of $40 per rod called for a total of $3,080 to be paid for the renewed

easement. The beneficial landowners’ demand was $63,600. See id. at 9-10 (UMF No. 37).

And as Enogex’s Director of Right of Way Brian Green has explained, because the beneficial

landowners “were very solid on their [$63,600] number,” it was “difficult for [Enogex] to

offer $2 more or something per rod to sweeten the pot.” See [Ex. “1”] (Green Depo.) at

46:19-24. And in addition to the wide disparity between the parties’ positions, it was also

difficult for Enogex to offer more than the $40 per rod because “at that particular time the

going rate for [Enogex] buying new [perpetual] right-of-way for private landowners was $40

a rod.” See id. at 46:24-47:1.

       Following the “mediation” which took place in late 2007, Enogex recognized that in

light of the facts of the situation – most notably Plaintiffs’ $63,600 demand – making an

incrementally larger offer to Plaintiffs was unlikely to be productive. See id. at 46:19-24. So,

rather than make such an offer, Enogex decided it would condemn an easement over the

Property; a legal right which Enogex possessed at the time. See [Dkt. No. 136] at 13 (UMF

Nos. 50-51). The BIA, however, urged Enogex not to condemn, but to instead re-submit a

new application at the same $40 per rod that had been previously offered. See id. at 13 (UMF

No. 53). And Enogex, which had never before filed a condemnation action on a Native

American allotment and preferred not to do so in this instance, followed the BIA’s

recommendation and re-submitted its renewal application in May 2008. See id. at 13 (UMF

Nos. 54-55).



                                               5
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 9 of 27




       From that point forward, Enogex did not hear anything from the BIA or from the

landowners. The 2008 letter in which the BIA granted Enogex’s application was never

received by Enogex, nor was the landowners’ appeal of that grant or the BIA’s 2010 letter

reversing its prior grant of a renewed easement. And at no point during all this or at any time

prior to the month before this lawsuit was filed did the landowners ever reach out to Enogex

to discuss the situation or demand the pipeline be removed from the Property. See id. at 14-

16 (UMF Nos. 57-62, 68).

       Against this backdrop, Enable respectfully submits it cannot be said to have acted

unreasonably or in “bad faith,” as Plaintiffs suggest. Enogex recognized that Plaintiffs were

unlikely to accept the $40 per rod offer or any other amount that was modestly more than

$3,080 for a renewed easement. In light of this reality, Enogex determined that although

undesirable, condemnation was the most appropriate way to deal with the situation. Enogex

was, however, persuaded by the BIA to forego condemnation and a new application was

submitted. This was the last Enable heard of the situation until Plaintiffs’ demand letter, sent

by counsel, was sent on August 21, 2015, a hiatus in communication that was not unusual

given Enable’s prior dealings with the BIA. See [Dkt. 136] at 12, 14, 16 (UMF Nos. 48, 57-62,

68).

       13.    Enable admits that in June 2008, the BIA sent a letter to the beneficial owners

of the Property in which it explained that the renewal application Enogex had submitted in

May 2008 had been approved. Enable, however, disputes Plaintiffs’ contention that the

“reasons” for this approval “are still unexplained.” In its June 23, 2008 letter, the BIA

explained, in detail, the basis for its decision. The BIA began by observing that “[t]he $40.00



                                               6
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 10 of 27




per rod offer from Enogex [met] the appraisal for a new easement of an already existing

buried pipeline.” See [Dkt. No. 136-29]. The BIA went on to note that “[r]egulations found

in 25 Code of Federal Regulations Part 169.3(c)(5) allow the Secretary to grant rights-of-way

over and across individually owned lands without the consent of the individual Indian

owners when the owners of interest in the land are so numerous that the Secretary finds it

would be impracticable to obtain their consent, and also, finds that the grant will cause no

substantial injury to the land or any owner thereof.” Id. From there, the BIA explained that

“[i]t is our decision to approve the new easement for Enogex for the reasons that it has been

impracticable to obtain a majority of the ownership consent, the granting of the easement

will not cause any injury to the land or the ownership, and to prevent a condemnation action

in United States Federal Court.” Id. (emphasis in original).

       14.    Enable admits that a majority of the beneficial owners of the Property did not

give consent prior to the BIA’s issuance of its June 23, 2008 letter.

       15.    Enable admits that a certain number, though not all, of the beneficial owners

of the Property appealed the BIA’s June 23, 2008 approval. And Enable admits that in 2010,

this appeal was granted. Enable, however, disputes Plaintiffs’ characterization of the bases

for the BIA’s 2010 decision. Director Deerinwater did conclude that the Acting

Superintendent of the Anadarko Agency of the BIA “lacked authority to approve the May

30, 2008” renewal application submitted by Enogex “because the required consents from the

. . . landowners were never attained.” See [Dkt. No. 136-24] at (Davilla0073). Director

Deerinwater did not, however, conclude that “the $40/rod price offered by [Enogex] was

unreasonable,” as alleged by Plaintiffs. To the contrary, Director Deerinwater acknowledged



                                               7
        Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 11 of 27




this $40 per rod offer was premised on an appraisal that reviewed “established comparable

information for similar transactions.” Id. Director Deerinwater then noted that this appraised

rate “is not a ‘set in stone’ value,” but that instead “[t]he appraisal value is a basis for

negotiations and establishes a bottom value but does not limit in any manner, the potential

for a higher negotiated price.” Id. Thus, while Director Deerinwater observed that “[a]

review of recent transactions reveals a range of $60 to $80 per rod” and that this information

could be used as part of a negotiation in which the beneficial landowners might seek more

than the $40 per rod that was offered, he did not, as Plaintiffs suggest, conclude that

Enogex’s $40 per rod offer was “unreasonable.”

       16.    Admitted.

       17.    Admitted.

       18.    Enable admits that EOIT continued to operate its pipeline under the Property

until November 30, 2018 and that it did not obtain express consent from a majority of the

beneficial owners of the Property to do so. The implied consent of Plaintiffs can, however,

be inferred from the fact that armed with the knowledge that the pipeline remained under

the Property after the 1980 easement expired, Plaintiffs never asked or demanded that it be

removed prior to filing this lawsuit. See [Dkt. No. 136-19] at 63:11-25; 64:16-65:13.

Moreover, Enable disputes Plaintiffs’ suggestion that in 2010, the BIA gave a “directive that

the Pipeline should be removed if . . . consent was not obtained.” In fact, Director

Deerinwater made clear that he was not ordering an immediate removal of the pipeline from

the Property in March of 2010. Rather, Director Deerinwater “remand[ed] th[e] case for

further negotiation” and indicated that only if these efforts were unsuccessful, Enable



                                              8
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 12 of 27




“should[, at some time in the future,] be directed to move the pipeline off the subject

property.” See [Dkt. No. 136-24] at (Davilla0073). Put otherwise, Director Deerinwater: (a)

did not order immediate removal of the pipeline; (b) indicated there should, in the wake of

his decision, be further negotiations – which did not occur given that Plaintiffs, who were

the only parties aware of the BIA’s 2008 and Director Deerinwater’s order, never contacted

Enogex; and (c) that only if these negotiations stalled would the BIA, at some point in the

future, direct Enable to remove the pipeline – something which also did not occur, this time

because Plaintiffs: (i) instructed the BIA not to contact Enogex because their counsel would

do so; (ii) did not obtain counsel who contacted Enogex until shortly before filing this

lawsuit; and (iii) never told the BIA about what has happening (or not happening) with

Enogex. See [Dkt. No. 136] at 14-16 (UMF Nos. 57-62; 68).

                               ARGUMENT & AUTHORITIES

       As Plaintiffs note, in previously granting partial summary judgment to Plaintiffs on

the issue of trespass liability, this “Court did not reach the issue of when the trespass first

commenced . . . .” See Motion [Dkt. No. 135] at 7. And while the question of when the

trespass commenced was not raised in connection with Enable’s appeal, the Tenth Circuit

did state, albeit in dicta, that the “expiration of the easement . . . show[s] that Enable lacks a

legal right to keep the pipeline in the ground.” See [Dkt. No. 136-37] at 15. Based on this and

other language from the Tenth’s Circuit’s Opinion, Plaintiffs ask this Court to conclude “the

trespass commenced on November 19, 2000, and that Plaintiffs are entitled to recovery at

trial for the entire trespass period beginning on that date.” See [Dkt. No. 135] at 21.




                                                9
        Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 13 of 27




       Enable acknowledges the language of the Tenth Circuit’s Opinion and its dicta

regarding the effect of the easement’s expiration. But as applicable federal regulations – most

notably 25 C.F.R. § 169.410 – make clear, when the grantee of a right-of-way easement over

a Native American allotment holds over, the obligation to vacate the property is tolled while

good faith renewal negotiations are taking place. Plaintiffs acknowledge this reality, but make

two arguments as to why § 169.410 should not apply.

       Plaintiffs first say that because Enogex did not submit a renewal application to the

BIA until June 14, 2002 (approximately 2 years after the 1980 easement expired), there can

be no tolling of any trespass during this period because there were no negotiations taking

place at the time. See [Dkt. No. 135] at 15 (“Enable was thus indisputably in trespass from

the date the easement expired until June 14, 2002.”). This argument ignores the fact that in

2006, the BIA levied, Enogex paid, and Plaintiffs accepted a trespass assessment which

resolved all trespass issues which existed through that date. See [Dkt. No. 136] at 11-12

(UMF Nos. 43-45). In light of this reality, and regardless of when the trespass commenced,

Plaintiffs are not entitled to any further recovery for the period of time prior to the payment

and acceptance of the trespass assessment.

       Following the payment of the trespass assessment, the parties engaged in “kind of a

mediation, if you will, to try to find a resolution to [their] differences.” See id. at 12 (UMF

No. 46). When this proved unsuccessful, Enogex formulated an intent to condemn an

easement, but was talked out of its decision by the BIA, which asked Enogex to re-submit its

renewal application. See id. at 12-13 (UMF Nos. 46-55). After Enogex resubmitted its

application at the BIA’s urging, it did not hear from either the BIA or Plaintiffs again until



                                              10
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 14 of 27




shortly before this lawsuit was filed, which was consistent with Enable’s prior dealings with

the BIA. See id. at 14-16 (UMF Nos. 57-68).

       Plaintiffs contend that Enogex’s actions were not taken in “good faith” and thus, the

company’s obligation to vacate the Property was never tolled under 25 C.F.R. § 169.410

and/or the principles of law and equity which undergird it. See [Dkt. No. 135] at 13-17. This

is incorrect. As discussed more fully below, the undisputed facts show Enable always acted

reasonably and in good faith in light of the circumstances. Thus, pursuant to § 169.410 and

the principles of law and equity, Plaintiffs are entitled only to the fair market rental value of

the Property during the holdover period, not the trespass damages and remedies (including

disgorgement) which they seek.

I.     ANY TRESPASS ISSUES FOR THE PERIOD BETWEEN NOVEMBER 19, 2000 AND
       SEPTEMBER 13, 2006 HAVE BEEN RESOLVED AND PLAINTIFFS’ SUMMARY JUDGMENT
       REQUEST TO BE ENTITLED TO TRESPASS REMEDIES FOR THIS PERIOD SHOULD BE
       DENIED

       As Enable has explained in its Motion for Partial Summary Judgment, it is undisputed

that in 2006 the BIA, as Plaintiffs’ representative levied, Enogex paid, and Plaintiffs accepted

a trespass assessment which was in an amount based upon an appraisal of the fair market

value of a right-of-way easement for the period. See [Dkt. No. 136] at 35. By accepting this

payment, Plaintiffs relinquished the right to be compensated for any use of the Property

prior to the date of payment, which was September 13, 2006. See, e.g., Valley Asphalt, Inc. v.

Stimpel Wiebelhaus Assocs., 3 F. App'x 838, 840 (10th Cir. 2001) (explaining that “federal

precedent[] and commentators have all made clear retention of a check offered as payment

in full constitutes assent to the accord and satisfaction”) (citations omitted). Consequently,

Plaintiffs’ request that the Court order that Plaintiffs “are entitled to recovery at trial for the

                                                11
           Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 15 of 27




entire trespass period beginning on [November 19, 2000]” should be rejected. Regardless of

when the trespass commenced, any issues concerning trespass that pre-date September 13,

2006 have been fully resolved.

II.    BECAUSE ANY TRESPASS WAS TOLLED WHILE ENOGEX HAD A RENEWAL
       APPLICATION ON FILE AND/OR WAS OTHERWISE NEGOTIATING FOR A RENEWAL,
       PLAINTIFFS ARE ENTITLED ONLY TO FAIR MARKET RENTAL VALUE DURING THESE
       PERIODS AND PLAINTIFFS’ SUMMARY JUDGMENT REQUEST FOR FURTHER RELIEF FOR
       THESE PERIODS SHOULD BE DENIED

       Plaintiffs’ Motion contends that because the Tenth Circuit stated the expiration of

the easement on November 19, 2000 obligated Enogex to remove the pipe from the

Property, Plaintiffs are entitled to recover trespass remedies “for the entire trespass period

beginning on that date.” See [Dkt. No. 135] at 21. In support of this position, Plaintiffs say

that relevant BIA regulations concerning how to compensate allottees for holdover tenancies

on Native American lands should be ignored and/or are inapplicable in light of the facts of

this case. This argument should be rejected. As discussed more fully below, when the facts

of this case and relevant BIA regulations are examined, it is evident that the compensation

Plaintiffs are owed for Enable’s use of the Property while a renewal application was on file

and/or Enogex was otherwise negotiating for the renewal of the 1980 easement is the fair

market rental value of the Property.2


       2
          As noted supra, Plaintiffs’ “all or nothing” approach to equitable relief was rejected
by the Tenth Circuit in connection with Plaintiffs’ request for an injunction requiring
removal of the pipeline from the Property. The Tenth Circuit explained that because “the
sheer right to exclude simply cannot begin an end the equitable analysis,” “by ordering
Enable to remove the pipeline on the basis of liability alone, the district court legally erred
and thus abused its discretion.” See [Dkt. No. 136-37] at 28, 29-30. Ignoring this dictate,
Plaintiffs once more ask the Court to forego the balancing of equities and conclude that
regardless of the fact Enable participated in renewal negotiations, because Enable did not
immediately remove the pipeline following the expiration of the initial easement, an award of
equitable disgorgement is warranted.

                                              12
        Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 16 of 27




       The federal government’s ability to grant rights-of-way through Native American

trust lands such as the Property at issue here is governed by Chapter 8 of Title 25 of the

United States Code; specifically 25 U.S.C. §§ 323-328. As a part of this statutory scheme, 25

U.S.C. § 328 authorizes the Secretary of the Interior “to prescribe any necessary regulations

for the purpose of administering the provisions of sections 323 to 328” of Title 25 of the

United States Code. And acting pursuant to this authority, the Secretary has promulgated

regulations regarding rights-of-way over Indian lands that are set forth in Part 169 of

subchapter H of Title 25 of the Code of Federal Regulations.

       Contained within this regulatory scheme is 25 C.F.R. § 169.201(c). This provision

provides that initial right-of-way easements on Native American allotments granted to oil

and gas companies are generally to be 20 years in duration. See id. Notwithstanding this

temporal limitation, in almost all circumstances in which an oil and gas company receives a

right-of-way easement over a Native American allotment, the company intends to utilize the

infrastructure installed pursuant to the easement – in this case a natural gas pipeline – for

more than 20 years. Consequently, the need for oil and gas companies to renew right-of-way

easements across Native American allotments arises with frequency.

       When renewal of a 20-year right-of-way easement over a Native American allotment

becomes necessary, it would be ideal for the party holding the right-of-way easement to

initiate the process prior to the expiration of the easement. That unfortunately did not

happen here for reasons explained in Enable’s Motion for Partial Summary Judgment. See

[Dkt. No. 136] at 4-5 (UMF Nos. 5-13). But as the facts of this case demonstrate, even when

holders of rights-of-way easements submit renewal applications prior to expiration, the



                                             13
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 17 of 27




realities of the manner in which the BIA operates can lead to delays in processing renewals

that result in holdover tenancies.

       As Plaintiffs and the United States Supreme Court have observed, “the BIA ‘is faced

with an almost staggering problem in attempting to discharge its trust obligations with

respect to thousands upon thousands of scattered Indian allotments.’” See [Dkt. No. 135] at

20 (quoting Poafbybitty v. Skelly Oil Co., 390 U.S. 365, 374 (1968)). As a result, it can take years

for the BIA to process right-of-way easement renewal applications. Indeed, one of the

contract land men who Enable has hired to assist in its work renewing right-of-way

easements over Native American allotments has testified that he has had “some that started

in 2003 that were completed in 2016.” See [Dkt. No. 136-11] at 34:1-2. And this is consistent

with the experience of: (a) Enable’s Right-of-Way Director Brian Green, who has testified

that he is accustomed to BIA right-of-way renewal negotiations “stretch[ing] out of a

number of years,” see [Dkt. No. 136-6] at 49:7-19; and (b) Plaintiff Mayredean Palmer (who

worked for Phillips and DCP in their right-of-way departments), who has testified that “over

the years, the BIA went through spells where they were very slow in getting -- . . . responses

back” to renewal applicants, see [Dkt. No. 136-9] at11:7-25; 16:12-23.

       Because right-of-way easements across Native American allotments generally do not

exceed 20 years in duration and therefore routinely need to be renewed, and because it can

take years to obtain these renewals from the BIA, it is inevitable that some number of

holdover tenancies will occur. 25 C.F.R. § 169.413 indicates that in these circumstances – i.e.,

when an “entity . . . uses[] Indian land . . . without a right-of-way and a right-of-way is




                                                14
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 18 of 27




required” – “the unauthorized . . . use is a trespass.” And this sentiment is referred to in the

Tenth Circuit’s Opinion in this case.

       Enable disputes the notion that a holdover tenant that has not been asked to vacate a

property and is working with the landowners and the BIA to seek renewal of its easement

can be considered a trespasser. But regardless of whether a trespass has occurred, the

material question to be answered on this Motion for Partial Summary Judgment in these

circumstances is what compensation should be paid to the landowners for the use of their

property during the period of time in which no easement is actually on file. And the answer

to this question is guided by 25 C.F.R. § 169.410, a regulation captioned: “What will BIA do

if a grantee remains in possession after a right-of-way expires or is terminated or cancelled?”

       The text of § 169.410 reads as follows:

       If a grantee remains in possession after the expiration, termination, or
       cancellation of a right-of-way, and is not accessing the land to perform
       reclamation or other remaining grant obligations, we may treat the
       unauthorized possession as a trespass under applicable law and will
       communicate with the Indian landowners in making the determination
       whether to treat the unauthorized possession as a trespass. Unless the parties
       have notified us in writing that they are engaged in good faith negotiations to
       renew or obtain a new right-of-way, we may take action to recover possession
       on behalf of the Indian landowners, and pursue any additional remedies
       available under applicable law, such as a forcible entry and detainer action.
       The holdover time will be charged against the new term.

See [Ex. “2”].

       According to § 169.410, so long as a holdover tenant is a participant in good faith

renewal negotiations, the BIA will refrain from either: (a) taking action to recover possession

of the property for the beneficial landowners; or (b) pursuing additional remedies against the

holder of the expired easement. Put otherwise, and for reasons that are evident, if the



                                              15
           Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 19 of 27




logistics of the situation lead to a holdover tenancy, the BIA will not seek to eject the tenant

while renewal negotiations are ongoing or seek payment from the tenant for its use of the

property. Instead, the BIA will wait until the situation is resolved and, if a new easement is

granted, “[t]he holdover time will be charged against the new term.”3

       This, of course, leaves open the final and most relevant question to this case: What

compensation is owed to landowners if holdover negotiations fail and a tenant is required to

later vacate the property? In these circumstances, “[t]he holdover time” cannot be “charged

against the new term” because there is no new term. But the landowners are, without

question, entitled to compensation for the use of their property during the holdover period.

       According to Plaintiffs, holdover tenants who are unable to obtain a renewed

easement should be disgorged of any economic benefit they receive from using the property

during the holdover period. However, as BIA regulations and actions make clear, and the

law of equity confirms, this is incorrect. Rather, the proper remedy for a holdover tenant’s


       3
          Plaintiffs are, of course, correct in noting that § 169.410 was promulgated after this
litigation was filed. It should, however, be noted that the BIA’s dealings with the parties
prior to litigation were consistent with the policy set forth in § 169.410. And this is
particularly so with regard to the August 24, 2006 trespass assessment and the discussion
thereof in Director Deerinwater’s March 23, 2010 appellate opinion.

        The trespass assessment levied in August of 2006 was in an amount of “$2 per rod
per year (extrapolated from $40 per rod for a 20-year easement).” See [Dkt. No. 135] at 4
(UMF No. 10). In discussing this assessment, Director Deerinwater explained that because
“[s]ubmitting [a renewal] application tolls the approval from that date and establishes the
time frame wherein the pipeline was in trespass,” “Enogex paid four extra years of trespass
fees when considering Enogex’s application tolled the [right-of-way] grant from June 14,
2002,” the date upon which the renewal application was filed. See [Dkt. No. 136-24] at
(Davilla000072-73). Put otherwise, and consistent with the plain language of § 169.410,
Director Deerinwater explained that during all periods in which Enogex was working with
Plaintiffs and the BIA to renew its easement, there should not be a trespass assessment, but
instead, this “holdover time will be charged against the new term.”

                                              16
        Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 20 of 27




use of a Native American allotment while seeking renewal is the payment of fair market

value of a right-of-way easement to the landowners for the holdover period.

       If the parties reach a deal on renewal, the fair market rental value owed to the

landowners is set by the terms of the parties’ agreement and the “holdover time [is] charged

against the new term.” 25 C.F.R. § 169.410. If the parties do not reach a deal on renewal, the

fair market rental value is measured by an independent appraisal of the value of a right-of-

way easement over the property. This is confirmed by the manner in which the BIA dealt

with Enogex after cancelling its 2002 renewal application in 2006.

       At the time Enogex’s renewal application was terminated, the BIA made clear that

the “cancellation d[id] not relieve Enogex’s responsibility for payment of the time of

continued use of the line from the date of the previous easement (November 19, 2000) to

the present.” See [Dkt. No. 135-11]. To determine what Enogex owed to the landowners for

this period, the BIA “requested an appraisal” of the fair market value of a right-of-way

easement over the Property for this period. See id. And based upon this, the BIA levied the

trespass assessment in accordance with what “[m]arket conditions for the time period

described support[ed].” See [Dkt. No. 136-21].

       Not only is a payment of fair market rental value for the holdover period consistent

with BIA actions and regulations, it also comports with the law of equity – a fact which is

highly relevant given that Plaintiffs seek the remedy of disgorgement in this case. As Enable

explained in its Motion for Partial Summary Judgment, “[d]isgorgement is by nature an

equitable remedy,” see SEC v. Maxxon, Inc., 465 F.3d 1174, 1179 (10th Cir. 2006), and the

“exercise of a court’s equity powers. . . must be made on a case-by-case basis.” Holland v.



                                             17
           Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 21 of 27




Florida, 130 S. Ct. 2549, 2563 (2010). Put otherwise, in evaluating a request for an equitable

remedy such as disgorgement, a court must “shape [its] relief ‘to fit its view of the balance of

the equities and hardships,’ and . . . fashion relief tailored to the unique circumstances of

[this] case.” Nat'l Sec. Sys., Inc. v. Iola, 700 F.3d 65, 102 (3d Cir. 2012) (quoting 1 Dan B.

Dobbs, Law of Remedies § 2.4(1), at 92 (2d ed. 1993) (citing Brown v. Plata, 131 S. Ct. 1910,

1944 (2011)).

       In the case of a holdover tenant which, like Enogex, sought renewal and was never

asked to vacate the property,4 equitable considerations do not counsel for an award of

disgorgement if renewal negotiations prove unsuccessful. Were this not so, landowners

would be incentivized to drag out renewal negotiations with an eye toward ultimately

disgorging benefits that vastly exceed any reasonable approximation of damage suffered

and/or the fair market value of an easement. In other words, if landowners could disgorge

benefits received during renewal negotiations, they would be “encourage[d] . . . to

intentionally refrain from filing suit until such time as [their tenants] ha[d] amassed huge

profits flowing from alleged misconduct.” Hammond v. Cty. of Madera, 859 F.2d 797, 804 (9th

Cir. 1988).5 In equity, “[s]uch delay and unjust enrichment cannot be rewarded.” Id.

       Plaintiffs were the only ones who knew the BIA had granted Enogex’s 2008 renewal

application, reversed its decision, and remanded the case for further negotiations. See [Dkt.

No. 136] at 14-16 (UMF Nos. 57-62; 68). It is undisputed Plaintiffs did not reach out to

       4
        Enable is mindful that the Tenth Circuit stated that the filing of this lawsuit “acted
as a demand for removal,” see [Dkt. No. 136-37] at 19 n.5, but it is undisputed no pre-suit
demand to vacate was ever made, see [Dkt. No. 136] at 15-16 (UMF No. 68).
       5
         And even if negotiations are not intentionally dragged out, there is no justification
for providing a windfall to Plaintiffs measured by economic benefits Enable received during
protracted negotiations that were substantially within Plaintiffs’ control to terminate.

                                              18
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 22 of 27




Enogex to negotiate or demand the pipeline be removed prior to the filing of this lawsuit. See

id. at 15-16 (UMF No. 68). Plaintiffs attribute this to their inability to find legal counsel to

assist them. See id. at 15 (UMF No. 65). Neither equitable considerations nor the regulations

or actions of the BIA suggest or support the disgorgement of benefits received by Enogex

while it sought renewal during the holdover period.

       Plaintiffs in this circumstance are left to argue Enogex’s renewal negotiations were

not conducted in “good faith” and thus, application of 25 C.F.R. § 169.410 is not warranted.

See [Dkt. No. 135] at 13-17. The facts of the case do not, however, support this position.

Instead, the facts show Enogex always acted reasonably in light of the circumstances.

       Plaintiffs begin by attempting to make much of a contention that “[d]espite being on

notice that the easement expired on November 19, 2000, Enable did not take any action to

renew the easement until 2002.” See id. at 15. Plaintiffs’ suggestion that Enable was “on

notice” that the easement would expire is premised on a theory of constructive notice and

ignores the actual facts developed in the record. These facts demonstrate that Enable’s delay

in obtaining actual knowledge of the easement’s expiration was attributable to logistical

issues created by the size and nature (a stock, rather than asset purchase) of the Enogex /

TransOk acquisition and TransOk’s poor record keeping practices. See [Dkt. No. 136] at 4-5

(UMF Nos. 5; 7-13). As soon as these logistical issues were dealt with and Enogex learned of

the expiration of the easement, it promptly began the renewal application process. See id.

       Plaintiffs next take issue with the fact “Enable never attempted to reach out to the

landowners before submitting the renewal application” in 2002. See [Dkt. No. 135] at 15. But

this ignores the testimony of those involved who have explained that an easement owner



                                              19
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 23 of 27




such as Enogex cannot contact landowners prior to submitting a renewal application because

the BIA will not release the names of the landowners until an application is submitted. See

[Dkt. No. 136] at 7-8 (UMF Nos. 23-27). Enogex submitted its renewal application in June

2002, but did not receive the names of the landowners from the BIA until July 2004, at

which time it contacted the landowners to seek their consent. See id.

       Finally, Plaintiffs take issue with the fact Enable did not offer more than $40 per rod

in negotiations with Plaintiffs and, when this number was rejected, formulated an intent to

condemn an easement. See [Dkt. No. 135] at 15-16. As discussed in response to UMF No.

12, Enogex was not, as Plaintiffs suggest, somehow fixated on a “take it or leave it” $40 per

rod number. Rather, it was the actions of Plaintiffs that dictated the futility of Enogex

increasing its initial offer as part of a negotiation with Plaintiffs.

       Enable was required to make the first renewal offer and to do so based on an

independent appraisal of the value of a renewed easement. See [Dkt. No. 136] at 5 (UMF No.

14). That appraisal showed, and Enable offered, a value of $40 per rod. See id. at 5-7 (UMF

Nos. 15-20; 23). On several occasions, the BIA explained that this offer was supported by

the appraisal and encouraged the landowners to accept it. See id. at 8-9, 11 (UMF Nos. 31,

35, and 41). Plaintiffs, however, countered Enogex’s $3,080 offer with a demand of $63,600;

an amount that exceeded the value of the entire Property within which the easement was

located, as determined by the independent appraisal. See id. at 9-10 (UMF No. 37).

       Because Plaintiffs “were very solid on their [$63,600] number,” it was “difficult for

[Enogex] to offer $2 more or something per rod to sweeten the pot.” See [Ex. “1”] (Green

Depo.) at 46:19-24. In other words, given the substantial gap between the parties’ numbers



                                                 20
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 24 of 27




and the intransigence of Plaintiffs’ in their position, there was no reason for Enogex to

believe that making an incrementally larger offer to Plaintiffs would advance negotiations. As

a result, Enogex had two options: (1) abandon its attempt to renew the right-of-way

easement by agreement and remove the pipeline from the Property; or (2) exercise its legal

right to condemn an easement over the Property.

       Enogex had never exercised its right to condemn an easement on a Native American

allotment and preferred not to do so in this case. See [Dkt. No. 136] at 13 (UMF No. 54).

Nevertheless, and in light of Plaintiffs’ $63,600 demand, the company felt compelled to do

so and communicated this decision to the BIA following the “mediation” which took place

in late 2007. See id. at 12-13 (UMF Nos. 46; 50-51). The BIA, however, asked Enogex not to

file for condemnation and to instead re-submit a renewal application, which Enogex did on

May 23, 2008. See id. at 13 (UMF Nos. 53-55).

       Following this re-submission, Enable had no further contact with the BIA or

Plaintiffs until shortly before this lawsuit was filed when Plaintiffs’’ counsel sent a letter to

Enable. See id. at 14-16 (UMF Nos. 57-62; 68). Unfortunately, this delay was not unusual

based on Enable’s prior experiences with the BIA’s lag in processing renewal applications.

See id. at 12 (UMF Nos. 47-48). And, it should be noted, when Enable was contacted again,

there was not a demand from Plaintiffs that the pipeline be removed from the Property, but

instead an invitation to rekindle negotiations about a renewal. See id. at 15-16 (UMF Nos. 67-

68).

       Based on its prior experience with Plaintiffs, Enable responded to the 2015 letter by

initiating a condemnation action. See Enable Oklahoma Intrastate Transmission, LLC v. A 25 Foot



                                               21
         Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 25 of 27




Wide Easement, Case No. Civ-15-1250-HE. Unbeknownst to Enable, however, just 6 months

after it had (at the BIA’s urging) passed up the opportunity to file a condemnation action in

early 2008, 0.009% of the beneficial ownership of the Property escheated to the Kiowa

Tribe, stripping Enable of the right to condemn. See [Dkt. No. 136] at 13 (UMF No. 56 Pub.

Serv. Co. of N.M. v. Barboan, 857 F.3d 1101 (10th Cir. 2017). As a result, the parties moved

forward with this trespass litigation.

       Viewing these facts in their entirety, and examining them in the context of applicable

BIA regulations, the BIA’s dealings with the parties, and principles of equity, Plaintiffs

should not be permitted to disgorge benefits Enable received from use of the Property

during the holdover period. Regardless of when any trespass commenced – whether in

November 2000 or at some later date – Plaintiffs, who never demanded Enable vacate the

Property and participated in renewal negotiations themselves, should be awarded only the

fair market value of easement rental during the holdover period. Any other remedy would be

contrary to the law and the principles of equity.

                                         CONCLUSION

       For the reasons set forth above, Enable respectfully requests the Court deny

Plaintiffs’ Motion for Partial Summary Judgment requesting the Court determine that

Enable’s trespass commenced on November 19, 2000 and that Plaintiffs are entitled to

recover at trial for the entire trespass period beginning on that date.




                                               22
Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 26 of 27




                            Respectfully submitted,


                            /s/ John A. Kenney
                            John A. Kenney, OBA #4976
                            Michael D. McClintock, OBA #18105
                            Michael K. Avery, OBA #22476
                            MCAFEE & TAFT A PROFESSIONAL CORPORATION
                            Two Leadership Square, Tenth Floor
                            211 North Robinson
                            Oklahoma City, OK 73102
                            Telephone: 405/235-9621
                            Fax: 405/270-7212
                            Email: john.kenney@mcafeetaft.com
                                   michael.mcclintock@mcafeetaft.com
                                   michael.avery@mcafeetaft.com

                                   -and-

                            Stratton Taylor, OBA #10142
                            Toney D. Foster, OBA #16063
                            Clint Russell, OBA #19209
                            Kassie N. McCoy, OBA #31405
                            TAYLOR, FOSTER, MALLETT, DOWNS,
                            RAMSEY & RUSSELL
                            400 West Fourth Street
                            P.O. Box 309
                            Claremore, OK 74018
                            Telephone: 918/343-4100
                            Fax: 918/343-4900
                            Email: staylor@soonerlaw.com
                                   tfoster@soonerlaw.com
                                   crussell@soonerlaw.com
                                   kmccoy@soonerlaw.com

                            ATTORNEYS FOR DEFENDANTS




                              23
       Case 5:15-cv-01262-G Document 139 Filed 04/15/19 Page 27 of 27




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of April, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of
a Notice of Electronic Filing to the following registrants:

      Stephanie C. Hudson
      OKLAHOMA INDIAN LEGAL SERVICES
      4200 Perimeter Center Dr., Ste. 222
      Oklahoma City, OK 73112
      hudson@oilsonline.org

             -and-

      Catherine F. Munson
      Keith M. Harper
      Kristalyn Kinsel
      KILPATRICK TOWNSEND & STOCKTON, LLP
      607 14th Street, N.W., Ste. 900
      Washington, D.C. 20005
      cmunson@kilpatricktownsend.com
      kharper@kilpatricktownsend.com
      kkinsel@kilpatricktownsend.com

             -and-

      Dustin T. Greene
      Elizabeth L. Wiinters
      KILPATRICK TOWNSEND & STOCKTON, LLP
      1001 West Fourth Street
      Winston-Salem, NC 27101
      dgreene@kilpatricktownsend.com
      bwinters@kilpatricktownsend.com

      ATTORNEYS FOR PLAINTIFFS


                                          /s/ John A. Kenney




                                             24
